DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 1-20 are pending in the application.

                                 Oath/Declaration
3. The oath/declaration is missing in the application.

                          Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ezzati (Woman’s Health) in view of Zhu (CN 108129400 A, cited on applicant’s form 1449).
Ezzati discloses treating endometeriosis-related pain following oral administration of 50-200 mg daily dose of GnRH antagonist, Elagolix in female patients (see Executive Summary on page 25). Ezzati meets all the limitations of instant claims except that Ezzati does not teach using deuterated Elagolix. However, Zhu teaches treating endometeriosis following administration of GnRH antagonist, deuterated Elagolix derivatives (see I and V compounds of page 4). Therefore it would have been obvious to one skilled in the art to treat endometeriosis-related pain following 50-200 mg daily dose of GnRH antagonists, deuterated derivatives of Elagolix with reasonable expectation of success.
Allowable Subject Matter
7. Claims 16-20 are allowed since instant compounds where atleast one of variables R1-R6 represents deuterium, are neither disclosed nor obvious over the prior art. In the prior art, Zhu (CN 108129400 A, cited on applicant’s form 1449) discloses deuterated derivatives (see compounds I, II, III, IV and V on page 4) of instant compounds. However, none of these derivatives have deuterium atom at the instant R1-R6 position and furthermore, there is no teaching, suggestion or motivation in the prior art to modify the derivatives of Zhu to prepare instant compounds deuterated at R1-R6 position.

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                     /CHARANJIT AULAKH/                                     Primary Examiner, Art Unit 1625